Name: Commission Regulation (EEC) No 3039/79 of 21 December 1979 laying down conditions for the entry of natural sodium nitrate and natural potassic sodium nitrate, falling within subheadings 31.02 A and 31.05 A III a) respectively of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 341 /46 Official Journal of the European Communities 31 . 12 . 79 COMMISSION REGULATION (EEC) No 3039/79 of 21 December 1979 laying down conditions for the entry of natural sodium nitrate and natural potassic sodium nitrate falling within subheadings 31.02 A and 31.05 A III a) respectively of the Common Customs Tariff is issued by an authority acting under the responsibility of the exporting country and which provides such assurance; Whereas it is appropriate to specify the form which such certificate must take and the conditions for its use; whereas, furthermore, measures must be introduced to enable the Community to check the conditions of issue of the said certificate and to prevent falsification ; whereas accordingly certain obligations should be imposed on the issuing authority ; Whereas certificates in the old form should continue to be regarded as valid for a specified period of time; Whereas the measures provided for in the Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (*), as last amended by Regulation (EEC) No 280/77 (2), and in particular Articles 3 and 4 thereof, Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 ( 3 ), as last amended by Council Regulation (EEC) No 2999/79 (4 ), covers :  natural sodium nitrate falling within subheading 31.02 A,  natural potassic sodium nitrate falling within subheading 31.05 A III a); Whereas entry under these subheadings is subject to conditions to be determined by the competent authorities ; whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provisions specifying those conditions must be laid down ; Whereas it seems appropriate to replace the certificate of quality hitherto required by the customs authorities of Member States for the importation of the products in question by a Community certificate based on the United Nations model ; Whereas identification of the above products presents certain difficulties ; whereas it can be considerably simplified if the exporting country gives an assurance that the product exported corresponds to the description of the product in question ; whereas, consequently, entry of a product under the subheadings mentioned above should be authorized only where such product is accompanied by a certificate of quality which HAS ADOPTED THIS REGULATION: Article 1 The entry under subheadings 31.02 A and 31.05 A III a) respectively of the Common Customs Tariff of natural sodium nitrate and natural potassic sodium nitrate shall be subject to presentation of a certificate of quality meeting the requirements specified in this Regulation. Article 2 1 . The certificate shall be in the form set out in Annex I. The size of the certificate shall be 210 X 297 mm. The paper used shall be white and weigh not less than 40 g/m2. 2 . Each certificate shall bear an individual serial number given by the issuing authority. Article 3 (!) OJ No L 14, 21 . 1 . 1969 , p . 1 . ( 2) OJ No L 40, 11 . 2 . 1977, p . 1 . ( 3 ) OJ No L 172, 22 . 7 . 1968 , p . 1 . The certificate shall be completed either in typescript or in manuscript. In the latter case, it must be completed in ink and block letters.( 4 ) See page 1 of this Official Journal . 31 . 12 . 79 Official Journal of the European Communities JNo L .541 /4 / Article 4 3 . The list shall be revised when the condition specified in paragraph 1 (a) is no longer satisfied or when an issuing authority fails to fulfil one or more of the obligations incumbent upon it . The certificate shall be submitted to the customs authorities of the importing Member State within five months of its date of issue, together with the goods to which it relates. Article 7 Article 5 1 . A certificate shall be valid only if it is duly endorsed by an authority appearing on the list referred to in Article 6 (2). 2 . A duly endorsed certificate shall show the place and date of issue and bear the stamp of the issuing authority and the signature of the person or persons authorized to sign it. Where a consignment is split, the original certificate shall be photocopied for each part consignment. The photocopies and the original certificate shall be presented to the customs office at which the goods are situated. Each photocopy shall indicate the name and address of the consignee and be marked in red 'Extract valid for . . . kg' ( in figures and letters) together with the place and date of the splitting. These statements shall be authenticated by the customs office stamp and signature of the customs official responsible. The original certificate shall be inscribed with the particulars relating to the splitting of the consignment and shall be retained by the competent customs office. Article 6 Article 8 1 . An issuing authority can appear on the list only if: ( a) it is recognized as such by the exporting country ; (b ) it undertakes to verify the particulars shown in certificates ; ( c) it undertakes to provide the Commission and Member States, on request, with all appropriate information to enable an assessment to be made of the particulars shown in the certificates. 2 . The list of issuing authorities appears in Annex II . This Regulation shall enter into force on 1 January 1980 . However, until 31 December 1980, natural sodium nitrate and natural potassic sodium nitrate shall be admitted under the relevant subheadings listed in Article 1 on presentation of a certificate of the kind used until 31 December 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1979 . For the Commission fitienne DAVIGNON Member of the Commission class="page"> BILAG I - ANHANG I - ANNEX I - ANNEXE I  ALLEGATO I  BIJLAGE I class="page"> 31 . 12 . 79 Official Journal of the European Communities No L 341 /51 ANNEX II Exporting country Name of product Issuing authority Name Place where established Republic of Chile  Natural sodium nitrate  Natural potassic sodium nitrate, consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of the latter element may be as high as 44 %), of a total nitrogen content not exceeding 16*3 % by weight Laboratorio del Servido de Minas del Estado Santiago